      Case 3:21-cv-00384-JLS-AGS Document 1 Filed 03/04/21 PageID.1 Page 1 of 4


 1   Andrea F. Oxman (SBN 252646)
     JACKSON LEWIS P.C.
 2   725 South Figueroa Street, Suite 2500
     Los Angeles, California 90017-5408
 3   Telephone: (213) 689-0404
     Facsimile: (213) 689-0430
 4   Andrea.Oxman@jacksonlewis.com
 5   Attorneys for Defendant
     M5 DEV, LLC
 6

 7

 8

 9

10

11
                               UNITED STATES DISTRICT COURT
12
                           SOUTHERN DISTRICT OF CALIFORNIA
13

14
     Gilbert Salinas,                           CASE NO.:      '21CV0384 JLS AGS
15
                  Plaintiff,
16                                              DEFENDANT’S NOTICE OF
           vs.                                  REMOVAL OF PLAINTIFF’S CIVIL
17                                              ACTION TO UNITED STATES
     M5 Dev, LLC, a Delaware Limited            DISTRICT COURT
18   Liability Company; and Does 1-10,
19                Defendant.                    Filed concurrently with:
                                                1.     Declaration of Andrea Oxman,
20                                              2.     Notice of Corporate Disclosure,
                                                3.     Notice of Interested Parties, and
21                                              4.     Civil Case Cover Sheet.
22
           TO THE HONORABLE CLERK OF THE UNITED STATES DISTRICT
23
     COURT FOR THE SOUTHERN DISTRICT OF CALIFORNIA AND TO
24
     PLAINTIFF AND HIS ATTORNEYS OF RECORD:
25
           PLEASE TAKE NOTICE that Defendant M5 DEV, LLC (“Defendant”) hereby
26
     invokes this Court’s jurisdiction under the provisions of 28 U.S.C. sections 1441(a) and
27
     1446 and removes the above-entitled action to this Court from the Superior Court of the
28
                                                 1   DEFENDANT’S NOTICE OF REMOVAL OF
                                                     PLAINTIFF’S CIVIL ACTION TO UNITED STATES
                                                     DISTRICT COURT
      Case 3:21-cv-00384-JLS-AGS Document 1 Filed 03/04/21 PageID.2 Page 2 of 4


 1   State of California in and for the County of San Diego, asserting original federal
 2   jurisdiction pursuant to 28 U.S.C. section 1331.
 3                                  TIMELINESS OF REMOVAL
 4         1.    On January 19, 2021, Plaintiff GILBERT SALINAS (“Plaintiff”) filed a
 5   civil complaint against Defendant in the Superior Court of the State of California in and
 6   for the County of San Diego entitled Gilbert Salinas v. M5 Dev, LLC, Case No. 37-2021-
 7   00002378-CU-CR-NC (the “Complaint”) which sets forth the following two (2) causes of
 8   action: (1) violation of the Americans with Disabilities Act of 1990 (the “ADA”) and (2)
 9   violation of the Unruh Civil Rights Act. Declaration Andrea F. Oxman (“Oxman Decl.”),
10   ¶ 3; Exhibit A.
11         2.    Defendant was personally served with Plaintiff’s Summons and Complaint
12   and related court documents on February 19, 2021. True and correct copies of the
13   Summons, Complaint and other related court documents served on Defendant are
14   attached to the concurrently filed Declaration of Andrea F. Oxman in support of this
15   Notice of Removal as Exhibit A.
16         3.    This removal is timely because it is filed within thirty (30) days after
17   Defendant was served with Plaintiff’s Summons and Complaint. This removal is filed
18   within the time period mandated by 28 U.S.C. section 1446(b). The United States
19   Supreme Court has held that the 30-day removal deadline is triggered by actual service,
20   as opposed to receipt of the complaint through other means. Murphy Bros., Ins. v.
21   Michetti Pipe Stringing, Inc., 526 U.S. 344 (1999).
22                                GROUNDS FOR REMOVAL
23         4.    This Court has original jurisdiction over this matter pursuant to 28 U.S.C.
24   sections 1331 and 1367.      Section 1331 states “[d]istrict courts shall have original
25   jurisdiction of all civil actions under the Constitution, laws, or treatises of the United
26   States.” 28 U.S.C. § 1331. In addition, this Court has supplemental jurisdiction “over all
27   other claims that are so related to claims in the action within such original federal
28   jurisdiction that they form part of the same case…” 28 U.S.C. § 1367(a).
                                                  2     DEFENDANT’S NOTICE OF REMOVAL OF
                                                        PLAINTIFF’S CIVIL ACTION TO UNITED STATES
                                                        DISTRICT COURT
      Case 3:21-cv-00384-JLS-AGS Document 1 Filed 03/04/21 PageID.3 Page 3 of 4


 1                   A. This Court has jurisdiction over the first cause of action because
 2                      it involves a federal question.
 3         5.     Plaintiff’s first cause of action seeks remedies under Title III of the ADA.
 4   Oxman Decl., Ex. A at 8:24-10:5, ¶¶ 30-33. This is a federal statute, codified at 42
 5   U.S.C. section 12181, et seq. This cause of action implicates a United States federal
 6   statute and is thus encompassed by 28 U.S.C. section 1331.
 7                   B. This Court has supplemental jurisdiction over the second cause of
 8                      action.
 9         6.     This Court has supplemental jurisdiction over Plaintiff’s second cause of
10   action, pursuant to 28 U.S.C. section 1367(a) because it is part of the same case or
11   controversy over which this Court has original jurisdiction. District courts have
12   “supplemental jurisdiction over all other claims that are so related to claims in the action
13   within original jurisdiction that they form part of the same case or controversy. 28 U.S.C.
14   § 1367(a); Singh v. Am. Honda Fin. Corp., 925 F.3d 1053, 1070 (9th Cir. 2019).
15         7.     When claims based on federal law have a common nucleus of operative fact
16   with those alleged under state law, federal courts should exercise supplemental
17   jurisdiction over the state law claims. Osborn v. Haley, 549 U.S. 225, 245 (2007)
18   (finding that pendent jurisdiction may be exercised when federal and state claims have a
19   “common nucleus of operative fact” and would “ordinarily be expected to [be tried] all in
20   one judicial proceeding[.]”)
21         8.     Here, Plaintiff’s second cause of action is for violation of the Unruh Civil
22   Rights Act, codified at California Civil Code section 51. See Oxman Decl., Exhibit A
23   (Plaintiff’s Complaint) at 10:7-24, ¶¶ 34-37. Plaintiff’s second cause of action arises
24   from the same nucleus of operative fact from which Plaintiff alleges his first cause of
25   action. Id. at ¶ 36 (“Defendants’ acts and omissions, as herein alleged, have violated the
26   Unruh Act by, inter alia, failing to comply with the ADA with respect to its reservation
27   policies and practices.”) As Plaintiff alleges in his Complaint, “The Unruh Act provides
28   that a violation of the ADA is a violation of the Unruh Act.” Id. at ¶ 35.
                                                   3    DEFENDANT’S NOTICE OF REMOVAL OF
                                                        PLAINTIFF’S CIVIL ACTION TO UNITED STATES
                                                        DISTRICT COURT
      Case 3:21-cv-00384-JLS-AGS Document 1 Filed 03/04/21 PageID.4 Page 4 of 4


 1            9.       Because this Court has jurisdiction over Plaintiff’s claims that require
 2   interpretation and application of the ADA, this Court should exercise supplemental
 3   jurisdiction over the remaining claim brought under the Unruh Civil Rights Act. See also
 4   Sea-Land Service, Inc. v. Lozen International, 285 F.3d 808, 813 (9th Cir. 2002); Picard
 5   v. Bay Area Regional Transit Dist., 823 F. Supp. 1519, 1526 (N.D. Cal. 1993).
 6                                       NOTICE OF REMOVAL
 7            10.      In accordance with 28 U.S.C. section 1446(d), the undersigned counsel
 8   certifies that a copy of this Notice of Removal and all supporting papers will be promptly
 9   served on Plaintiff’s counsel and filed with the Clerk of the San Diego County Superior
10   Court. Therefore, all procedural requirements under 28 U.S.C. section 1446 have been
11   satisfied.
12            11.      The undersigned, as counsel for Defendant, has read the foregoing and signs
13   this Notice of Removal pursuant to Rule 11 of the Federal Rules of Civil Procedure, as
14   required by 28 U.S.C. section 1446(a).
15                                                 VENUE
16            12.      Venue of this action lies in the United States District Court for the Southern
17   District of California pursuant to 28 U.S.C. sections 84(c)(1) and 1391(b) because this is
18   the judicial district of this Court in which the action arose and where the causes of action
19   arose. Oxman Decl., Exhibit A (Plaintiff’s Complaint), at 1:27 – 2:1-2, ¶ 2, 2:15-21, ¶¶
20   4-5, 12-14.
21            13.      WHEREFORE, Defendant removes the above-entitled action now pending
22   in the Superior Court of the State of California for the County of San Diego to this Court.
23   DATED: March 3, 2021                                  JACKSON LEWIS P.C.
24
                                                       By:    /s/ Andrea F. Oxman
25                                                            Andrea F. Oxman
26
                                                              Attorneys for Defendant
27                                                            M5 DEV, LLC
28   4844-5444-2718, v. 2

                                                       4     DEFENDANT’S NOTICE OF REMOVAL OF
                                                             PLAINTIFF’S CIVIL ACTION TO UNITED STATES
                                                             DISTRICT COURT
